Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Response to Amendment
2.	This communication is  responsive to amendment filed on 12/13/2021. 
3.	Clam 1 has been amended and claims 1-11 are pending.
4.	With respect to 112(b) rejection, the rejection has been withdrawn in view of amendments.
Response to argument 
5.	    Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
6.	Applicant’s argument on page 6 states that the references cited in the office action in support of the rejection of claim 1 fail to teach  limitations “when communication via the Internet is available, accessing by the first server via the Internet the cloud service; and when communication via the Internet to the cloud service is other than available, providing the cloud service by the first server via the local network” “the applicant respectfully submits that the cited references are completely silent with respect to any type of decision making ability about how best to provide access to the disclosed services let alone any contemplation of basing that decision on whether or not there is availability of communications over the internet.”
In reply,
A local box provisions applications by hosting a local version of the ADN cloud service. A local box can include, for example, application delivery servers, a web management local portal, and stored applications. A local box's main purpose is to handle provisioning of applications to end-user target devices within an organization's LAN (i.e. internet service is unavailable) on a day-to-day basis). 
 It appears that applicant has overlooked the concept taught by Petersen in view of Hitomi. Peterson teaches finding the most efficient path ... while Hitomi suggests that a path could be the Internet. Providing these two references the examiner underlines the fact that having the internet connection in the environment that a particular available connection is used when another, well known concept (as illustrated by Hitomi: e.g. the Internet) is not would have been just an obvious variant as illustrated by Peterson in view of Hitomi. Therefore, for the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-l] Interpretation of Claims-Broadest Reasonable Interpretation.

7.       Applicant’s argument states that “the applicant submits that the cited references lack any teaching or motivation to combine them in a manner to teach all of the 
In reply
        In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385.
	  In this cases Petersen discloses the limitations providing a first server communicatively coupled to the Internet and in communication with the Internet and communicatively coupled to a local network other than via the internet, providing a first workstation in communication with the first server via the local network and other than via the Internet and transmitting via the local network and other than via the Internet from the first workstation to the first server a request for access to a service. Examiner relied on Hitomi to disclose cloud service and;  when communication via the Internet to the cloud service is other than available, providing the cloud service. Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Petersen and include cloud service provided by the first server is identical to the cloud service provided by the cloud service on a known .
	
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. (US 20170311008 A1) in view of Hitomi et al. (US 20150128293 A1) hereinafter referred as Hitomi.

Regarding claim 1, Petersen discloses a method comprising: 
Communicatively coupling a first server to the Internet and in communication with the Internet and communicatively coupled to a local network other than via the Internet ([see paragraph 0015, 0025 and Fig. 1] a portable media server system interfaces with one or more Internet-based media content providers, local network media, or other media content providers to store media from one or more Internet-based media content providers, local network media, or other media content providers or content sources);  
Communicatively coupling a first workstation with the first server via the local network and other than via the Internet ([see paragraphs 0019] when the portable media 
transmitting via the local network and other than via the Internet from the first workstation to the first server a request for access to a service ([see paragraph 0026] the portable media server system 102 may include a radio that provides a wireless connection 116 (e.g., local wireless network) for connection to client devices 104 even when no other network or Internet service is available.  For example, the portable media server system 102 may broadcast a local area network (e.g., Wi-Fi network) during a road trip where no Internet service is available, or where mobile data is expensive.  One or more client devices 104 may then connect to the local area network to stream play video files stored by the portable media server system 102).
Petersen discloses claim1 as recited above Petersen may not explicitly disclose cloud service and when communication via the Internet to the cloud service is not  available, providing the cloud service by the first server via the local network
However,  Hitomi disclose cloud service ([see fig.1]) and;  when communication via the Internet to the cloud service is not available, providing the cloud service by the first server via the local network ([0117, 0019] a ‘local box’ [i.e. network server] locally provisions applications over a network such as an organization's LAN. A local box provisions applications by hosting a local version of the ADN cloud service. A local box can include, for example, application delivery servers, a web management local portal, and stored applications. A local box's main purpose is to handle an organization's LAN (i.e. internet service is unavailable) on a day-to-day basis).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Petersen and include when communication via the Internet to the cloud service is other than available, providing the cloud service by the first server via the local network as taught by Hitomi. 
The motivation for doing so would have been in ordered to provide application streaming that can be effective even where bandwidth and quality of communications service are compromised.

         Regarding claim 2, Petersen in view of Hitomi discloses claim 1 as recited above. 
Peterson may not explicitly disclose wherein the cloud service provided by the first server is similar to the cloud service provided by the cloud service.
          However, Hitomi further discloses wherein the cloud service provided by the first server is similar to the cloud service provided by the cloud service ([see paragraphs 0108, 0112, 01310145 and 0413]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Petersen and include the cloud service provided by the first server is similar to the cloud service provided by the cloud service as taught by Hitomi. The motivation for doing so would have been in ordered to efficiently manage distribution of application from cloud in secure environment.

Regarding claim 3, Petersen in view of Hitomi discloses claim 1 as recited above. Peterson may not explicitly disclose wherein the cloud service provided by the first server is identical to the cloud service provided by the cloud service on a known day and time. 
However, Hitomi discloses wherein the cloud service provided by the first server is identical to the cloud service provided by the cloud service on a known day and time ([see paragraphs 0108, 0112, 0131 and 0145]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Petersen and include cloud service provided by the first server is identical to the cloud service provided by the cloud service on a known day and time taught by Hitomi. The motivation for doing so would have been in ordered to efficiently manage distribution of application from cloud in secure environment.

Regarding claim 4, Petersen in view of Hitomi discloses claim 1 as recited above. Peterson may not explicitly disclose wherein the cloud service provided by the first server is a limited version of the cloud service provided by the cloud service
 However, Hitomi discloses wherein the cloud service provided by the first server is a limited version of the cloud service provided by the cloud service ([see paragraphs 0112, 0342, 0413 and 0419]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Petersen and include wherein the cloud service provided by the first server is a limited version of the cloud 

Regarding claim 10, Petersen in view of Hitomi discloses claim 1 as recited above. Peterson may not explicitly disclose wherein responses provided from a local server are provided to the workstation as if originating from the cloud service.
 However, Hitomi discloses wherein responses provided from a local server are provided to the workstation as if originating from the cloud service ([see paragraph 0276]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Petersen and include wherein responses provided from a local server are provided to the workstation as if originating from the cloud service taught by Hitomi. The motivation for doing so would have been in ordered to efficiently manage distribution of application from cloud in secure environment.

10.	Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over  Petersen et al. (US 20170311008 A1) in view of  Hitomi et al. (US 20150128293 A1) hereinafter referred as Hitomi in view of  Keith et al.( US 20130094356 A1) hereinafter referred as Keith.

Regarding claim 5, Petersen in view of Hitomi discloses claim 5 as recited above. Peterson in view of Hitomi discloses wherein the communication via the Internet is other than available when a quality of Internet connectivity low (see Hitomi’s paragraph 0082]). Petersen in view of Hitomi may not explicitly disclose a quality of Internet connectivity is below a first threshold.
However, Keith discloses a quality of Internet connectivity is below a first threshold ([see paragraphs 0014 and 00300] determine whether this calculated compression ratio falls below the predetermined compression ratio threshold).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Petersen in view of Hitomi and include wherein the communication via a quality of Internet connectivity is below a first threshold.as taught by Keith. The motivation for doing so would have been in ordered to providing an optimized hierarchical fair service algorithm that creates levels of priority within delay-sensitive traffic and fairness among the data flows, thus prioritizing highly compressed traffic to provide a predetermined quality of service in a cost-effective manner.

Regarding claim 6, Petersen in view of Hitomi discloses claim 5 as recited above. Peterson in view of Hitomi may not explicitly disclose wherein the first threshold is provided by a provider of the cloud service.
However, Keith discloses wherein the first threshold is provided by a provider of the cloud service ([see paragraph 0014] the network optimization engine can analyze the received data packet to calculate a compression ratio for each data packet and 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Petersen in view of Hitomi and include wherein the first threshold is provided by a provider of the cloud service as taught by Keith. The motivation for doing so would have been in ordered to providing an optimized hierarchical fair service algorithm that creates levels of priority within delay-sensitive traffic and fairness among the data flows, thus prioritizing highly compressed traffic to provide a predetermined quality of service in a cost-effective manner.

Regarding claim 7, Petersen in view of Hitomi discloses claim 5 as recited above. Peterson in view of Hitomi may not explicitly disclose wherein the first threshold is based on a parameter that is modifiable by an administrator of the server.
However, Keith discloses wherein the first threshold is based on a parameter that is modifiable by an administrator of the server ([see paragraph 0251]  configuration parameters (i.e. maximum inbound link speed or bandwidth in bps or any other metric; maximum outbound link speed or bandwidth in bps or any other metric; and an order in which policies or communications associated with the link are processed, such that higher order policies may be processed before lower order policies) modified by an administrator.


Regarding claim 8, Petersen in view of Hitomi discloses claim 5 as recited above. Peterson in view of Hitomi may not explicitly disclose wherein the first threshold is dynamically determined based on a network utilization and a quality of locally stored data from the cloud service.
However, Keith discloses wherein the first threshold is dynamically determined based on a network utilization and a quality of locally stored data from the cloud service ([see paragraphs 0014, 0164, and 0029-0300]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Petersen in view of Hitomi and include wherein the first threshold is dynamically determined based on a network utilization and a quality of locally stored data from the cloud service as taught by Keith. The motivation for doing so would have been in ordered to providing an optimized hierarchical fair service algorithm that creates levels of priority within delay-sensitive 

Regarding claim 9, Petersen in view of Hitomi discloses claim 5 as recited above. Peterson in view of Hitomi may not explicitly disclose wherein the first threshold is dynamically determined based on a priority of a user from whom the request originates.
However, Keith discloses wherein the first threshold is dynamically determined based on a priority of a user from whom the request originates ([see paragraphs 0198-0199] a client at one IP address could execute a VoIP application requiring a high service priority, a web browsing process with medium priority, and an FTP client with a low priority, but if QoS and acceleration is only based on the IP address, these distinctions would be lost. Furthermore, even if port numbers are used to attempt to distinguish services, distinctions between applications using the same port are lost. For example, a system that considers all traffic on TCP port 80 to be medium-priority web browsing may not recognize that some of the traffic is a low-priority http file transfer, some is a medium or high-priority web application, and still other is streamed multimedia using port 80 to tunnel through a firewall)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Petersen in view of Hitomi and include wherein the first threshold is dynamically determined based on a priority of a user from whom the request originates as taught by Keith. The motivation for doing so would have been in ordered to providing an optimized hierarchical fair service algorithm .

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Petersen et al. (US 20170311008 A1) in view of  Hitomi et al. (US 20150128293 A1) hereinafter referred as Hitomi in view of  Kramer et al.(US 20160352630 A1) hereinafter referred as Kramer.
Regarding claim 11, Petersen in view of Hitomi discloses claim 1 as recited above. Peterson in view of Hitomi may not explicitly disclose wherein responses provided from a local server are provided to the workstation with an indication that they are being serviced by a local server.
However, Kramer discloses wherein responses provided from a local server are provided to the workstation with an indication that they are being serviced by a local server ([see paragraph 0054])… the gateway 116 may have buffered the media stream.  The head end system 112 may further determine that the latency for the gateway 114 to access the requested data from the remote server may be more than the latency to access the data from the gateway 116.  (720). Accordingly, the head end system may access the data cached by the gateway 116 at the second customer premises 
330.  (720, 730).  Alternatively, the head end system 112 may request and receive the data from the remote server.  (730, 740, 742).  The head end system 112 subsequently may forward the requested data to the gateway 114.  (750). The gateway 114 may forward the received data to the node 132 at the first customer premises 320. (760)).
.

Conclusion

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-

13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/25/2022
/KIDEST MENDAYE/
Examiner, Art Unit 2457

/YVES DALENCOURT/Primary Examiner, Art Unit 2457